                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         NUTRAMAX LABORATORIES, INC., et
                                   4     al.,                                              Case No. 18-cv-06749-YGR

                                   5                   Plaintiffs,
                                                                                           CASE MANAGEMENT AND
                                   6              v.                                       PRETRIAL ORDER
                                   7     FARNAM COMPANIES, INC., et al.,
                                   8                   Defendants.

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                     PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, December 9, 2019 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO ADR FOR COURT MEDIATION TO BE
                                                                                              June 14, 2019
                                        COMPLETED BY:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND                     Plaintiff: with Court Approval only;
                                  15
                                        PLEADINGS:                                            Defendant: Counterclaim filed by March
                                  16                                                          11, 2019

                                  17    NON-EXPERT DISCOVERY CUTOFF:                          September 30, 2019

                                  18    DISCLOSURE OF EXPERT REPORTS:
                                        ALL EXPERTS, RETAINED AND NON-RETAINED,               Opening: October 31, 2019
                                  19
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: November 15, 2019
                                  20    WITH FRCP 26(A)(2)(B):

                                  21    EXPERT DISCOVERY CUTOFF:                              December 10, 2019
                                  22    DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To             Heard in February 2020 on 35-day notice;
                                  23    BE HEARD BY:                                          filed by January 15, 2020

                                  24    COMPLIANCE HEARING (SEE PAGE 2)                       Friday, April 17, 2020 at 9:01 a.m.

                                  25    JOINT PRETRIAL CONFERENCE STATEMENT:                  April 24, 2020

                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    PRETRIAL CONFERENCE:                                   Friday, May 8, 2020 at 9:00 a.m.

                                   2    JURY TRIAL DATE:                                       Monday, May 26, 2020 at 8:30 a.m.
                                   3          Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall
                                   4   meet and confer in advance of the Pretrial Conference. The compliance hearing on Friday, April
                                   5   17, 2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial
                                   6   Setting Instructions and are in compliance therewith. The compliance hearing shall be held in the
                                   7   Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business
                                   8   days prior to the date of the compliance hearing, the parties shall file a one-page JOINT
                                   9   STATEMENT confirming they have complied with this requirement or explaining their failure to
                                  10   comply. If compliance is complete, the parties need not appear, and the compliance hearing will
                                  11   be taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint
                                  12   statement in a timely fashion. Failure to do so may result in sanctions.
Northern District of California
 United States District Court




                                  13          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  14   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  15   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  16          IT IS SO ORDERED.
                                  17   Dated: March 4, 2019
                                  18                                                    ______________________________________
                                  19                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
